IN THE SUPREME COURT OF PENNSYLVANIA
                          WESTERN DISTRICT


THOMAS D. WALTERS AND CLARA M.       : No. 426 WAL 2016
WALTERS, HIS WIFE                    :
                                     :
                                     : Petition for Allowance of Appeal from
          v.                         : the Order of the Superior Court
                                     :
                                     :
UPMC PRESBYTERIAN SHADYSIDE;         :
MAXIM HEALTHCARE SERVICES, INC.,     :
AND MEDICAL SOLUTIONS L.L.C. D/B/A   :
MEDICAL SOLUTIONS                    :
                                     :
                                     :
PETITION OF: UPMC PRESBYTERIAN       :
SHADYSIDE                            :

LINDA FICKEN AND WILLIAM FICKEN,     : No. 427 WAL 2016
HER HUSBAND                          :
                                     :
                                     : Petition for Allowance of Appeal from
          v.                         : the Order of the Superior Court
                                     :
                                     :
UPMC PRESBYTERIAN SHADYSIDE;         :
MAXIM HEALTHCARE SERVICES, INC.,     :
AND MEDICAL SOLUTIONS L.L.C. D/B/A   :
MEDICAL SOLUTIONS                    :
                                     :
                                     :
PETITION OF: UPMC PRESBYTERIAN       :
SHADYSIDE                            :

WANDA J. BRAUN AND EDWIN J.          : No. 428 WAL 2016
BRAUN, HER HUSBAND                   :
                                     :
                                     : Petition for Allowance of Appeal from
          v.                         : the Order of the Superior Court
                                     :
                                     :
UPMC PRESBYTERIAN SHADYSIDE;         :
MAXIM HEALTHCARE SERVICES, INC.,     :
AND MEDICAL SOLUTIONS L.L.C. D/B/A   :
MEDICAL SOLUTIONS                               :
                                                :
                                                :
PETITION OF: UPMC PRESBYTERIAN                  :
SHADYSIDE                                       :

RONNIE D. MURPHY AND CONNIE E.                  : No. 429 WAL 2016
MCNEAL, AS CO-EXECUTORS OF THE                  :
ESTATE OF ELEANOR Y. MURPHY,                    :
AND IN THEIR OWN RIGHT                          : Petition for Allowance of Appeal from
                                                : the Order of the Superior Court
                                                :
               v.                               :
                                                :
                                                :
UPMC PRESBYTERIAN SHADYSIDE,                    :
MAXIN HEALTHCARE SERVICES, INC.,                :
AND MEDICAL SOLUTIONS L.L.C. D/B/A              :
MEDICAL SOLUTIONS                               :
                                                :
                                                :
PETITION OF: UPMC PRESBYTERIAN                  :
SHADYSIDE                                       :


                                           ORDER



PER CURIAM

         AND NOW, this 18th day of April, 2017, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner are:


   (1)      Whether the Superior Court’s holding directly conflicts with this Court’s
            holdings in Seebold v. Prison Health Services, Inc., 57 A.3d 1232 (Pa. 2012),
            and Althaus v. Cohen, 756 A.2d 1166 (Pa. 2000), admonishing courts of the
            Commonwealth to exercise great restraint when considering the creation of
            new duties, especially duties to the public-at-large?
   (2)       Whether the Superior Court’s holding directly conflicts with precedent in
             Estate of Witthoeft v. Kiskaddon, 733 A.2d 623 (Pa. 1999), which declines to
             impose limitless liability on healthcare providers for injuries allegedly caused
             by the provider’s failure to report to government a patient’s dangerous
             condition, and has profound public policy implications which mandates
             prompt and definitive resolution by the Supreme Court?


          [426 WAL 2016, 427 WAL 2016, 428 WAL 2016 and 429 WAL 2016] - 2
(3)     Whether the Superior Court’s creation of a new duty to report based on the
        reporting requirements of the federal Controlled Substance Act (Act) conflicts
        with the intent of the Act and is against the public policy of this
        Commonwealth?


Justice Mundy did not participate in the consideration or decision of this matter.




      [426 WAL 2016, 427 WAL 2016, 428 WAL 2016 and 429 WAL 2016] - 3